COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 CODY DON BELL,                                    §                No. 08-20-00149-CV

                                Appellant,         §                  Appeal from the

 v.                                                §                    County Court

 THE STATE OF TEXAS                 FOR      THE   §            of Lampasas County, Texas
 PROTECTION OF S.E.G.,
                                                   §                     (TC# 3444)
                                Appellee.

        MEMORANDUM OPINION ON MOTION TO SUPPLEMENT RECORD

       Before the Court is Appellant Cody Don Bell’s motion to supplement the trial clerk’s

record, which he filed alongside a motion for rehearing after our opinion in this case issued.

       Texas Rule of Appellate Procedure 34.5(c) permits parties to request supplementation to

the clerk’s record. Courts of appeals have discretion to permit supplementation when the record

reflects omitted matters but are guided by the principal that “cases should be decided on the merits

when deficiencies of this nature can be easily corrected.” Silk v. Terrill, 898 S.W.2d 764, 766 (Tex.

1995)(per curiam). However, the Texas Supreme Court has counseled that “after judgment

especially, the court has more discretion to deny supplementation.” Worthy v. Collagen Corp., 967

S.W.2d 360, 366 (Tex. 1998). Worthy clarified “supplementation of the record after a case is

decided is a different matter” than post-submission supplementation because “[i]t certainly does
not serve judicial economy for the appellate court to allow a supplementation of the record that

would require it to reconsider its decision on the merits when a party has had ample opportunity

to correct the omission prior to decision.” Id. at 366.

       While the cases cited by the dissent indeed reflect our Court’s willingness in other

circumstances to permit supplementation, those cases involve a movant who sought

supplementation before we rendered judgment. See Castaneda v. Tex. Dep’t of Protective & Regul.

Servs., 148 S.W.3d 509, 521 (Tex.App.—El Paso 2004, pet. denied)(permitting post-submission

supplementation); Soto v. El Paso Nat. Gas Co., 942 S.W.2d 644, 645 (Tex.App.—El Paso 1996,

no writ)(per curiam)(same). As Worthy recognized, we have “more discretion to deny

supplementation” after a case is decided. 967 S.W.2d at 366. Here, given Bell’s “ample

opportunity to correct the omission prior to decision,” and because this case fails to present

“unusual circumstances” that would justify supplementing the record after our opinion issued, we

exercise that discretion to deny his motion to supplement. See id.; In re Cooper, No. 06-10-00057-

CV, 2010 WL 3136958, at *2 (Tex.App.—Texarkana Aug. 6, 2010, orig. proceeding)(mem. op.)

(“Traditionally, however, supplementation of a record has not been permitted after an opinion has

been issued, except under ‘unusual circumstances.’” (citing cases)).

       For the above reasons, the motion is DENIED.



                                               YVONNE T. RODRIGUEZ, Chief Justice

November 4, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.
Alley, J. Dissenting




                                                  2